ON REHEARING
PER CURIAM.
We deny rehearing and adhere to our original decision affirming the trial court’s denial of a temporary injunction to reinstate appellants’ staff privileges. On the record the trial court was entitled to conclude that the basic issue was whether the hospital could exclude appellants from its staff under its new policy of contracting for one exclusive group to perform radiological services. That issue will be decided at a final hearing on the merits. Pending that hearing we believe that the trial court was authorized to deny temporary injunc-tive relief, including the denial of a hearing which the hospital claims is not required in view of its policy decision to award an exclusive contract for radiological services. See Redding v. St. Francis Medical Center, 255 Cal.Rptr. 806, 208 Cal.App.3d 98 (1989).
REHEARING DENIED.
HERSEY, C.J., and ANSTEAD, J., concur.
POLEN, J., dissents with opinion.